72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Stanley Asher COLE, a/k/a Oscar Ivan Cole, Defendant-Appellant.
No. 95-6421.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1995.Decided Dec. 20, 1995.

Stanley Asher Cole, Appellant Pro Se.  Katharine Jacobs Armentrout, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before WIDENER, HALL, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion and the order denying Appellant's motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cole, Nos.  CR-87-139-JFM, CA-94-1751-JFM (D.Md. Jan. 11, 1995 and Feb. 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED